United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-3769
                                ___________

George Brown,                           *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Lonnie Salts, Lt.; Joe Rosenburg, Sgt.; * Appeal from the United States
Michael Bowersox, Supt.; Bradley W.     * District Court for the
Gibson, Sgt.; Greg Conway, Lt.;         * Eastern District of Missouri.
Timothy E. Pettus, Sgt.; Charles        *
Chandler, Officer; Mark S. Browers,     *         [UNPUBLISHED]
CO 1; Robert Rector; Marilyn            *
Rosenberg; Cindy Brewer, also known *
as Cindy Aldridge,                      *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: May 27, 1999

                            Filed: June 10, 1999
                                ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       George Brown appeals the district court’s1 order granting summary judgment to
defendants in his 42 U.S.C. § 1983 action, in which he claimed that various defendants
conspired to assault him, used excessive force in moving him to another cell, failed to
take corrective action, and were deliberately indifferent to his medical needs. Upon de
novo review of the record and the parties’ briefs, we conclude summary judgment was
proper. We also reject as meritless Mr. Brown’s additional arguments on appeal that
the district court erred by considering his deposition, refusing to appoint him counsel,
not ordering him to amend his complaint, and refusing him a continuance to obtain
affidavits.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                          -2-